Name: Council Regulation (EEC) No 3494/81 of 3 December 1981 amending Regulation (EEC) No 1700/81 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States (1981/82)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/2 Official Journal of the European Communities 9 . 12 . 81 COUNCIL REGULATION (EEC) No 3494/81 of 3 December 1981 amending Regulation (EEC) No 1700/81 opening , allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States ( 1981 /82) THE COUNCIL OF THE EUROPEAN COMMUNITIES , 3 . in Article 2 (2) in the table of shares, the following shall be inserted after the entry concerning Germany : 'Greece 49 ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 1700/81 ('), the Council opened a Community tariff quota for the importation into the Community of Nine of rum , arrack and tafia originating in the ACP States ; whereas Regulation (EEC) No 439/81 (2 ) provides that the Hellenic Republic is required to apply this tariff measure ; whereas Regulation (EEC) No 1700 / 81 should therefore be amended . 4 . in Article 2 (2), the following subparagraph shall be added : 'Within the limit of its share , the Hellenic Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 439 / 81 (-).' The following footnote shall be added :HAS ADOPTED THIS REGULATION : Artwit 1 Y) OJ No L 53 , 27 . 2 . 1981 , p . 19 / Regulation (EEC) No 1700/81 is hereby amended as follows : 1 . in Article 1 : Article 2  the words ' of Nine shall be deleted ,  ' 189 029 ' shall be replaced by ' 189 078 '; 2 . in Article 2 ( 1 ), ' 70 204' shall be replaced by '70 253 ' ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING (') OJ No L 172 , 30 . 6 . 1981 , p . 1 . ( J ) OJ No L 53 , 27 . 2 . 1981 , p . 19 .